UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from­­ to Commission File Number:333-173039 HEALTH REVENUE ASSURANCE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 99-0363866 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8551 W. Sunrise Boulevard, Suite 304 Plantation, Florida 33322 (Address of principal executive offices) (Zip Code) (954) 472-2340 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filero (Do not check if a smaller reporting company) Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox There were 35,413,139shares of the Registrant’s Common Stock outstanding at August 20, 2012. HEALTH REVENUE ASSURANCE HOLDINGS, INC. QUARTERLY REPORT ON FORM 10-Q For the Period Ended June 30, 2012 TABLE OF CONTENTS Page PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item4. Controls and Procedures 17 PART II - OTHER INFORMATION Item 1. Legal Proceedings 17 Item1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 19 SIGNATURES 20 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT When this report uses the words “we,” “us,” “our,” and the “Company,” they refer to Health Revenue Assurance Holdings, Inc.“SEC” refers to the Securities and Exchange Commission. PARTI—FINANCIAL INFORMATION Item 1. Financial Statements INDEX TO FINANCIAL STATEMENTS Page Financial Statements (unaudited) Condensed Consolidated Balance Sheets F-1 Condensed Consolidated Statements of Income F-2 Condensed Consolidated Statements of Cash Flows F-3 Notes to Condensed Consolidated Financial Statements F-4 1 HEALTH REVENUE ASSURANCE HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, Assets Cash $ $ Accounts receivable Due from Factor - Prepaid expenses Other current assets Total Current Assets Property and Equipment Accumulated Depreciation ) ) Property and Equipment, net Other assets Finance costs, net Total Assets $ $ Liabilities and Stockholders' (Deficit) Accounts payable $ $ Accrued expenses Accrued payroll Line of credit Capital Leases (current obligation) - Current maturities of long term debt Advances on convertible promissory notes - Convertible Debt Payable - Unearned revenue Total Current Liabilities Capital Leases (net of current portion) - Long term debt, net of current portion Total Liabilities $ $ Commitments Stockholders' (Deficit): Common stock ($.001 par value, 75,000,000 shares authorized, 35,413,139 shares and 13,199,219 issued and outstanding at June 30, 2012 and December 31, 2011, respectively) Additional paid-in capital (Accumulated deficit) ) ) Total Stockholders' (Deficit) ) ) Total Liabilities and Stockholders' (Deficit) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. F-1 HEALTH REVENUE ASSURANCE HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited) (for the three months ended) (for the six months ended) June 30, June 30, June 30, June 30, Net Revenues $ Cost of Revenues Gross Profit Operating Expenses Selling and administrative expenses Research and development Depreciation and amortization Total Operating Expenses Income (Loss) before other expense, net ) ) Other Expenses Interest Expense, net Total Other Expenses Income (Loss) before provision for income taxes ) ) Provision for income taxes - Net Income (Loss) $ ) $ $ ) $ Net Earnings Per Share attributable to common stockholders basic and diluted $ ) $ $ ) $ Weighted Average Number of Shares Outstanding basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. F-2 HEALTH REVENUE ASSURANCE HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (for the six months ended) June 30 June 30 Cash flows from Operating Activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Change in operating assets and liabilities: Accounts receivable ) Due from Factor ) - Prepaid expenses - Other assets ) Amortization of beneficial conversion feature - Unearned revenue - Accounts payable and accrued liabilities Cash provided by (used in) operating activities ) Investing Activities: Purchases of property and equipment ) ) Cash used in investing activities ) ) Financing Activities: Borrowings (Repayments) on line of credit, net ) Repayments of debt obligations ) ) Issuance of stock for cash - Payments onCapital Leases ) - Payments of stockholder distributions - ) Cash provided by (used in) financing activities ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental schedule of cash paid during the year for: Interest $ $ Income Taxes $
